WILLIAMS, Circuit Judge,
concurring in part and concurring in the judgment in part:
At the outset, I concur completely in the majority’s jurisdictional analysis. Having concluded that the district court had personal jurisdiction over the California state officials, this case requires our court to weigh in on two separate issues related to the Anti-Injunction Act that have divided the Courts of Appeals. I concur in the opinion of the court that the plain language of the Anti-Injunction Act bars an injunction in this case, unless one of its exceptions applies. In addition, because I believe that the judgment of the court is compelled by our prior decision in Employers Resource Management Co. v. Shannon, 65 F.3d 1126 (4th Cir.1995), I concur in the judgment that ERISA does not authorize an injunction of state court proceedings in this case. I write separately to highlight some of my concerns with these latter two issues.
First, I address the application of the Anti-Injunction Act (AIA) to state proceedings filed after federal proceedings are filed. The plain language of the Anti-Injunction Act prohibits injunctions “to stay proceedings in a State court.” 28 U.S.C.A. § 2283 (West 1994). Nothing in this language limits the prohibition to state actions filed before the federal action is filed. Moreover, interpreting a predecessor statute to the AIA, the Supreme Court held in Kline v. Burke Construction Co., 260 U.S. 226, 43 S.Ct. 79, 67 L.Ed. 226 (1922), that the predecessor statute barred the federal court from enjoining a state court action that was filed after the commencement of the federal court action. As my colleagues note, ante at 14, we may not disregard the plain language of a statute unless a literal application would lead to absurd results or would thwart the statute’s obvious purpose. Although I agree with many of the concerns expressed by then-judge Stevens in Barancik v. Investors Funding Corp., 489 F.2d 933 (7th Cir.1973), especially the fear that our holding will pressure federal courts to grant temporary restraining orders, see id. at 938,1 do not believe that applying the AIA to later-filed state court proceedings leads to absurd results or thwarts the obvious purpose of the AIA. Accordingly, I agree with my colleagues that we are bound by the plain language of the statute and that the plain language of the AIA bars an injunction in this case, unless one of its exceptions applies.*
Second, application of the AIA’s “expressly authorized by Act of Congress” exception to this case also presents some very interesting issues. We addressed a similar issue in Employers Resource Management, and held that “ § 1132(a) of ERISA does not operate as an automatic exception to the Anti-Injunction Act.” Employers Res. Mgmt., 65 F.3d at 1129. Because the Supreme Court in Mitchum v. Foster, 407 U.S. 225, 92 S.Ct. 2151, 32 L.Ed.2d 705 (1972), held that 42 U.S.C.A. § 1983 was an expressly authorized exception to the AIA, we compared ERISA to § 1983. Id. at 1131. In making this comparison, we employed broad language that addressed ERISA as a whole. For example, we concluded that ERISA did not “create[ ] the type of ‘unique’ federal right or remedy that was at issue in Mitchum’s *533consideration of 42 U.S.C. § 1983” and that “[a] distrust of state courts did not play the same role in the development of ERISA as it did in the formation of § 1983.” Id. Thus, we concluded that “[t]he ERISA statutory scheme is not sufficiently analogous to the scheme developed under § 1983 for us to extend Mitchum into the ERISA setting.” Id.
Despite this broad language, other passages from our opinion reflect a belief that ERISA might be an “expressly authorized” exception to the AIA, and for that reason I do not join footnote 9 of the majority’s opinion. For example, we repeatedly mentioned that ERISA is not an “automatic exception” to the AIA — the negative inference being that ERISA could be an exception under certain circumstances. See id. at 1129, 1132, 1137. In addition, in distinguishing a case from another circuit, we noted that “[ejven § 1132 of ERISA, which appears to create an exception to the Anti-Injunction Act, could not be read as making the mere filing of a state court proceeding a violation of ERISA.” Id. at 1133 (emphases added). Although the opinion is not entirely clear, one possible exception could exist where a plan fiduciary could show that it would be unable to carry out its responsibilities under ERISA if it were subjected to state laws. Cf id. at 1132 (noting that “ERM has never suggested that it will be unable ‘to carry out its responsibilities under ERISA’ if it is subjected to Virginia insurance law”). If ERISA was an “expressly authorized” exception to the AIA in such circumstances, then the AIA likely would not apply to this case as Denny’s has argued emphatically that it will be unable to carry out its responsibilities under ERISA if it is subjected to California labor law.
Were we writing on a clean slate, I might conclude that ERISA should be an exception to the AIA in all cases where the plan fiduciary seeks injunctive relief against state officials who are trying to impose state law or regulations on an ERISA plan. That option, however, is not available to us after Employers Resource Management, because in that case, Virginia was attempting to apply its insurance laws to an ERISA plan. Thus, after Employers Resource Management, we are left with binding circuit precedent holding that at least one ERISA case is subject to the strictures of the AIA.
Because of the same conflicting passages that are quoted above, however, I do not believe that Employers Resource Management answers the question of whether its holding necessarily extends to all ERISA cases (i.e., a categorical approach), or if instead we should apply a case-by-case approach to determine if ERISA is an “expressly authorized” exception under the circumstances of each particular case. I note that the majority in footnote 9 implicitly has adopted a categorical approach and extended Employers Resource Management to all ERISA cases. See ante at 12 n. 9; see also Total Plan Services, Inc. v. Texas Retailers Assoc., Inc., 925 F.2d 142 (5th Cir.1991) (holding that § 1132(a)(3), which authorizes federal courts to “enjoin any act ... which violates” ERISA, is not an “expressly authorized” exception to the AIA because “the mere filing of a state court proceeding [is not] a ‘violation’ of ERISA”). Some other circuits implicitly have adopted a case-by-case approach. See General Motors v. Buha, 623 F.2d 455 (6th Cir.1980) (“When a district court finds that an action in state court will have the effect of making it impossible for a fiduciary of a pension plan to carry out its responsibilities under ERISA, the anti-injunction provisions of § 2283 do not prohibit it from enjoining the state court proceedings.”); United States Steel Corp. Plan for Employee Ins. Benefits v. Musisko, 885 F.2d 1170 (3d *534Cir.1989) (distinguishing Buha on its facts based on the “important factual differences between that case and this one — particularly in the type of plan and the nature of the relationship between the federal plaintiffs and their insurer”).
The Supreme Court has not spoken clearly as to whether the AIA should be interpreted using a categorical or a case-by-case approach. See Vendo Co. v. Lektro-Vend Corp., 433 U.S. 623, 97 S.Ct. 2881, 53 L.Ed.2d 1009 (1977). In Vendo, the Court held that § 16 of the Clayton Act did not carve out an exception to the AIA. In a plurality opinion, then-Justice Rehnquist, joined by Justice Stewart and Justice Powell, focused solely on § 16 of the Clayton Act — its text and legislative history — to determine that the “expressly authorized” exception did not apply. Id. at 631-41, 97 S.Ct. 2881 (Rehnquist, J.). After recognizing that the plain language of § 16 of the Clayton Act, like ERISA, authorized injunctions, but did not mention state-court proceedings, Justice Rehnquist noted that
in Mitchum, absence of express language authorization for enjoining state-court proceedings in § 1983 actions was cured by the presence of relevant legislative history. In this case, however, neither the respondents nor the courts below have called to our attention any similar legislative history in connection with the enactment of § 16 of the Clayton Act.
Id. at 634, 97 S.Ct. 2881. Thus, he concluded, § 16 of the Clayton Act is never an exception to the AIA. Id. at 641, 97 S.Ct. 2881 (noting that to be an “expressly authorized” exception to the AIA, “the Act countenancing the federal injunction must necessarily interact with, or focus upon, a state judicial proceeding. Section 16 of the Clayton Act ... is clearly not such an Act.”). This “categorical” approach mirrors the approach taken by the Court in Mitchum v. Foster, 407 U.S. 225, 238-3, 92 S.Ct. 2151, 32 L.Ed.2d 705 (1972), when it held that § 1983 fell within the “expressly authorized” exception.
In contrast, Justice Blackmun, joined by Chief Justice Burger, in his concurrence in the result in Vendo, applied a case-by-case approach. See Vendo, 433 U.S. at 643, 97 S.Ct. 2881 (Blackmun, J., concurring in the result) (noting that he “do[es] not agree that [it] is invariably the case” that § 16 of the Clayton Act is not an “expressly authorized” exception to the AIA). In Justice Blackmun’s view, § 16 of the Clay-ton Act is an exception to the AIA if the “currently pending state-court proceedings ... are themselves part of a ‘pattern of baseless, repetitive claims’ that are being used as an anticompetitive device, all the traditional prerequisites for equitable relief are satisfied, and the only way to give the antitrust laws their intended scope is by staying the state proceedings.” Id.
Justice Stevens, joined by Justice Brennan, Justice White, and Justice Marshall, dissented. Justice Stevens would have held that § 16 of the Clayton Act “is an Act of Congress which expressly authorizes an injunction against a state-court proceeding which violates the antitrust laws” even though there is no mention of state-court proceedings or the AIA in § 16. Id. at 654, 97 S.Ct. 2881 (Stevens, J., dissenting).
I note that the categorical approach employed by Justice Rehnquist in Vendo has much to recommend it. A categorical approach seems to be more consistent with the statutory language of the AIA, which speaks of “Act[s] of Congress” rather than the circumstances of particular eases. Moreover, a ease-by-case approach likely would be difficult to administer. For example, every plan fiduciary would undoubtedly claim that it would be unable to carry out its responsibilities under ERISA if the state court proceeding continued, *535thus, in effect creating an exception for all ERISA fiduciary cases.
In any event, we need not resolve that issue here because under either approach ERISA would not be an “expressly authorized” exception to the AIA in the circumstances of this case. If we apply a categorical approach, then we are hemmed in by our prior decision in Employers Resource Management. If, instead, we apply a case-by-case approach, the parties have not pointed us to anything in the text or legislative history of ERISA indicating that Congress intended to carve-out this type of case from the run-of-the-mill ERISA case. Accordingly, I concur in the majority’s judgment that ERISA does not authorize the requested relief in this case.

 I note that the facts of this case suggest a particularly troubling scenario. For example, even had Denny’s requested a temporary restraining order against the filing of state court proceedings, the district court likely would have denied it based on the erroneous belief that it lacked personal jurisdiction. If so, the California state officials still would have been able to file their state court action, which we now hold cannot be enjoined by the federal court. In such a circumstance, the applicability of the AIA hinges entirely on the fortuity of the district court’s erroneous procedural ruling.